Citation Nr: 1215702	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.

4.  Entitlement to service connection for mixed tension type and vascular headaches.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for loss of memory.

6.  Entitlement to service connection for loss of memory.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral eye disability.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the lower extremities.

9.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for otitis media.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for meningitis.

12.  Entitlement to service connection for left knee disability.

13.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

14.  Entitlement to service connection for major depressive disorder and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to August 1962 and from October 1962 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The procedural history of the claims will be discussed below.

In his October 2003 statement, the Veteran indicated that after leaving service he saw a physician who diagnosed him with typhoid fever and told him it could have lain dormant in his system for years and he likely contracted it in one of the foreign countries he was in while in the Navy.  Private treatment records from July 1985 and October 1986 discussed below contain diagnoses of typhoid fever and possible typhoid fever.  Lay evidence can be competent and sufficient to establish a diagnosis when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The issue of entitlement to service connection for residuals of typhoid fever has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 2004 decision either does not relate to the basis for the prior denial of entitlement to service connection for right knee disability or is cumulative.
 
3.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the January 2004 decision either does not relate to the basis for the prior denial of entitlement to service connection for hypertension or is cumulative.

5.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for headaches.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the January 2004 denial relates to the basis for the prior denial of entitlement to service connection for headaches.

7.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for loss of memory.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

8.  Evidence received since the January 2004 denial relates to the basis for the prior denial of entitlement to service connection for loss of memory.

9.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral eye disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

10.  Evidence received since the January 2004 decision either does not relate to the basis for the prior denial of entitlement to service connection for bilateral eye disability or is cumulative.

11.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for peripheral neuropathy of the lower extremities.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

12.  Evidence received since the January 2004 denial relates to the basis for the prior denial of entitlement to service connection for peripheral neuropathy of the lower extremities.

13.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for otitis media.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

14.  Evidence received since the January 2004 decision does not relate to the basis for the prior denial of entitlement to service connection for otitis media.

15.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for meningitis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

16.  Evidence received since the January 2004 decision does not relate to the basis for the prior denial of entitlement to service connection for otitis media.

17.  In a January 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left knee disability.  The Veteran submitted evidence within the one year appeal period that related to the basis for the denial.

18.  Mixed tension type and vascular headaches are related to service.

19.  Any loss of memory is not due to a disease or injury in service.

20.  Left knee arthritis did not manifest in service, within the one year presumptive period or for many years thereafter, and left knee arthritis is unrelated to service.

21.  The Veteran does not have a valid diagnosis of PTSD.

22.  Depression and anxiety did not manifest in service or for many years thereafter, and are unrelated to service.


CONCLUSIONS OF LAW

1.  The January 2004 decision that denied the claims for entitlement to service right knee disability, hypertension, headaches, loss of memory, bilateral eye disability, peripheral neuropathy of the lower extremities, otitis media, and meningitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the January 2004 decision with regard to claims for entitlement to service connection for right knee disability, hypertension, bilateral eye disability, otitis media, and meningitis is not new and material and reopening of the claims for entitlement to service connection for these disabilities is not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Evidence received since the January 2004 decision with regard to claims for entitlement to service connection for headaches, loss of memory, and peripheral neuropathy of the lower extremities is new and material and the claims for entitlement to service connection for these disabilities are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Evidence received within the one year appeal period of the January 2004 denial of entitlement to service connection for left knee disability was new and material and the claim therefore remained pending.  38 C.F.R. §§ 3.156(b).

5.  Mixed tension type and vascular headaches were incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6.  Loss of memory was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  Left knee disability was not incurred in or aggravated by service and left knee arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

8.  PTSD was not incurred in or aggravated by service.  §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).

9.  Major depressive disorder and anxiety were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

With regard to the applications to reopen, a May 2006 letter informed the Veteran of the date and bases of the previous denial of his claim for entitlement to service connection for right knee disability, hypertension, headaches, loss of memory, bilateral eye disability, peripheral neuropathy of the lower extremities, otitis media, and meningitis.  As explained below, the RO's indication that the claim regarding the left knee was an application to reopen was erroneous, because new and material evidence was received within the one year appeal period of the initial denial of entitlement to service connection for left knee disability, and the claim was therefore a pending service connection claim.  However, as the RO also explained how to establish entitlement to service connection in the May 2006 letter, this error did not prejudice the Veteran and a remand for a new VCAA letter is therefore not required.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision").  

The May 2006 letter also informed the Veteran of the appropriate definitions of new and material evidence, the evidence needed to substantiate the underlying claims, and also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2006 letter.

The May 2006 pre-rating letter thus complied with all of the applicable VCAA requirements, including the Kent notice requirements, except with respect to the left knee claim, regarding which the error was harmless.

With regard to the claims for entitlement to service connection for PTSD and depression and anxiety, in a pre-rating October 2009 letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for PTSD and depression and anxiety.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also complied with the subsequently eliminated requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  The letter also complied with the Dingess notice requirements.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded appropriate and adequate VA examinations for the reasons stated below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Legal Principles

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

Moreover, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 128 (1997).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Here, however, the Veteran does not allege, and the evidence does not reflect, that he engaged in combat with the enemy.

Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2011).  This new provision provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming artillery, rocket, or mortar fire.



Factual Background

In January 2004, the RO denied the Veteran's claims for entitlement to service connection for right knee arthritis, hypertension, headaches, loss of memory, bilateral eye problem, peripheral neuropathy of the lower extremities, otitis media, left knee condition, and meningitis.  The Veteran was notified of this denial in a letter later that month.

The evidence before the RO at the time of the January 2004 denials included the STRs, the Veteran's statements, and private medical records.  The STRs include the following.  A normal August 1958 enlistment examination report, with blood pressure recorded as 108/70.  A treatment note containing a detailed description of the Veteran's hospitalization from December 1958 to January 1959.  The Veteran was admitted with symptoms of difficulty hearing in the left ear, headache, fever, shaking, chills, malaise, myalgia, nausea, and one episode of vomiting.  The admission diagnosis was du(influenza).  On examination, blood pressure was 108/58.  There was injection of the pharynx and left tympanic membrane, with some obvious bulging of the latter.  The Veteran was moderately lethargic, and chest X-ray and urinalysis were normal.  The Veteran was very lethargic for the next 4-5 days and was difficult to arouse.  Lumbar puncture showed increase in cell count and sugar was normal, which was felt to represent aseptic meningitis or some extension of the infectious process in the right middle ear to the draining vein, causing a thrombophlebitis with secondary irritation of the meninges and brain tissue.  There were episodes of nausea, vomiting, and fever, but no positive signs of meningeal irritation.  About four days after admission, temperature returned to normal, lethargy disappeared, and the Veteran's clinical course from this point on was "rather uneventful," and he remained asymptomatic.  Repeated spinal taps, however,  showed elevated cell count and elevated protein, with the cell count reverting to a predominantly lymphocytic series.  Skull X-rays and EEG were normal.  A January 1958 spinal tap showed protein decreasing but still elevated, and cells were normal in number.  Spinal smears and cultures repeatedly exhibit no organisms or growth, and it was felt that the Veteran had received the maximum benefits of hospitalization and could be returned to full duty.  The diagnosis was changed to otitis, media, nonsuppurative, acute, catarrhal, and meningitis, acute, aseptic, organism unknown.

All systems were normal on the August 1962 separation examination and the October and November 1962 reenlistment examinations.  Blood pressure was 120/60, 130/72, and 130/90, respectively.  The Veteran indicated on the October 1962 reenlistment report of medical history that he was in good health and did not have and had never had any of the listed problems, other than venereal disease.  An April 1963 treatment note indicated that the Veteran's eyes itched and he had no known allergies.  The diagnosis was conjunctivitis, his eyes were irrigated, and cortisone ointment was applied.  A recheck the next day showed some improvement.  The Veteran again complained of eye itching in April 1964.  He developed strep throat in December 1965.  In August 1968, the Veteran complained of irregular heart rate and force of beat.  Blood pressure was 138/84.  The impression was no specific arrhythmia, possible PVCs, and that probably all cardiac complaints were subjective.  All systems were normal on the October 1968 reenlistment examination, other than a right axillary lipoma not considered disabling.  In June 1971, the Veteran complained of chest pains.  Blood pressure was 134/102.  There was no cough, chills, fever, shortness of breath, or radiating pain.  A prior chest X-ray was noted to be normal, and there was tenderness of the right fourth rib with examination otherwise unremarkable.  The impression was chest wall pain.  All systems were normal on the July 1972 reenlistment physical, and blood pressure was 128/80.  All systems were normal on the May 1975 reenlistment physical, other than right inguinal hernia for which general surgery was recommended.  Blood pressure was 128/80.  All systems were normal on the June 1976 explosive driver examination, and blood pressure was 128/86.  Visine and eye drops were applied to the Veteran's eyes in July 1976.  All systems were normal on the July 1977 explosive ordnance driver and TFR examination, other than high frequency hearing loss and blood pressure was 110/80.

Also before the RO at the time of the January 2004 rating decision were private treatment records, mostly from Dr. Beaudry, and X-ray and MRI reports, dated between November 2002 and October 2003.  A November 2002 letter from Dr. Beaudry indicated that the Veteran complained of right knee pain of one year's duration, as well as swelling and giving way.  X-rays showed early, mild to moderate osteoarthritic changes and the diagnosis was torn medical meniscus with post traumatic chondromalacia.  A November 2002 right knee MRI report indicated that there were degenerative changes, and findings consistent with torn meniscus.  A January 2003 meniscectomy operation report contains preoperative diagnoses of right knee arthritis and probable meniscus tear and post operative diagnoses of chondromalacia and torn meniscus.

A September 2003 chest X-ray showed no evidence of active cardiopulmonary disease.  A September 2003 handwritten note indicated that the Veteran had hypertension and blood pressure of 132/82.

An October 2003 report of a right knee replacement operation contains pre and post operative diagnoses of right knee arthritis.

An October 2003 bilateral knee X-ray report contains an impression of right knee degenerative narrowing only, and indicated that the left knee joint spaces were maintained.

Also before the RO at the time of the January 2004 rating decision was a detailed October 2003 statement from the Veteran.  In it, he described his hospitalization, which included a procedure during which his eardrum was punctured, waking up and being told he was in a coma for three days, being told he had spinal meningitis and had been given up for dead, at least five spinal taps while hospitalized, having pins stuck in his scalp, seeing a notation stating "afraid brain abscess" but being told that the doctor always put that on requests.  After being released, he was assigned to chip paint in the anchor chain locker, one of the worst places to be assigned, and he never recovered from his hospitalization.  After reenlistment, the Veteran began notice his legs began to get tired easier and ache.  In 1965, he began wearing support socks, which helped relieve the pain in his legs and feet.  While he was hospitalized for removal of a lipoma, a fellow soldier asked to show him the ears of three enemy soldiers, but he refused to look.  There was also a Marine badly shot who kept asking for a beer, and this still brings tears to the Veteran's eyes every time he thinks of him.  He also saw a Marine who was missing his right hand and part of his arm, and although the Veteran talked to him, he stared right through the Veteran as if he didn't see him.  In April 1971, the Veteran fell overboard while on ship.  It was the scariest 15 minutes of his life and took 3 days before his body temperature felt back to normal.  The Veteran also described harassment he faced when stationed in Athens during the 1974 Cyprus incident when the Greeks believed that the U.S. had sided with the Turks.  After leaving service, the Veteran saw a physician who diagnosed him with typhoid fever and told him it could have lain dormant in his system for years and he likely contracted it in one of the foreign countries he was in while in the Navy.  The Veteran also noted his right knee surgeries.

Also before the RO was a December 2003 VA-authorized audiological examination that contained a head, ear, nose and throat examination that indicated the auricles and external ears were normal.

In its January 1974 rating decision with regard to the right knee claim, the RO noted the lack of diagnosis of right knee arthritis or right knee pain in service.  The RO noted the Veteran's claim that his right knee disability could be related to his spinal meningitis in service, but noted that no spinal meningitis residuals were noted in the STRs or on separation.  The RO also noted that the private medical records diagnosing right knee arthritis did not relate it to meningitis or anything else in service , and that the evidence did not reflect that that the arthritis manifested within the one year presumptive period.  As to the hypertension claim, the RO noted the absence of evidence of hypertension in service or within the one year presumptive period, and denied the claim because there was no evidence that the Veteran's hypertension occurred in or was caused by service.  As to the headache claim, the RO noted the lack of evidence of treatment for headaches in service.  The RO  noted the Veteran's claim that his headaches were related to his spinal meningitis, but noted the in-service diagnosis of acute meningitis and the lack of residual condition and normal separation examination.  The RO denied the headaches claim because there was no evidence the Veteran's headaches were related to his in-service meningitis or otherwise related to service.  As to the loss of memory claim, the RO noted the lack of evidence of memory loss in the STRs.  The RO noted the Veteran's claim that his memory loss was related to in-service spinal meningitis, but noted the in-service diagnosis of acute meningitis and the lack of residual condition and normal separation examination.  The RO denied the loss of memory claim because there was no evidence that loss of memory was related to his in-service meningitis or otherwise related to service.  As to the bilateral eye claim, the RO noted the lack of evidence of an eye condition in the STRs, the fact that the separation examination report showed the Veteran's vision to be 20/20 and otherwise normal. The RO noted the Veteran's claim that his eye disorder was related to in-service spinal meningitis, but noted the in-service diagnosis of acute meningitis and the lack of residual condition and normal separation examination.  The RO denied the eye claim because there was no evidence that any eye disability was related to in-service meningitis or otherwise related to service.  As to the peripheral neuropathy claim, the RO noted the lack of evidence of peripheral neuropathy in the STRs. The RO noted the Veteran's claim that his peripheral neuropathy was related to in-service spinal meningitis, but noted the in-service diagnosis of acute meningitis and the lack of residual condition and normal separation examination.  The RO denied the peripheral neuropathy claim because there was no evidence that any peripheral neuropathy of the lower extremities was related to in-service meningitis or otherwise related to service.  The RO denied entitlement to service connection for otitis medical because, although there was evidence of treatment in service for otitis media, nonsuppurative, acute, in service, there was no evidence of permanent residual or chronic disability subject to service connection.  As to the left knee claim, the RO noted the lack of evidence in the STRs of left knee treatment. The RO noted the Veteran's claim that left knee disability was related to in-service spinal meningitis, but noted the in-service diagnosis of acute meningitis and the lack of residual condition and normal separation examination.  The RO denied entitlement to service connection for left knee condition because there was no evidence that any left knee condition either occurred in r was caused by service.  The RO denied entitlement to service connection for meningitis because, although there was evidence of treatment for acute meningitis in service, there was no evidence of permanent residual or chronic disability subject to service connection.

The RO's rating decision was dated January 12, 2004.  On January 13, 2004 and on January 26, 2004, the RO received additional evidence.  Most of this evidence was duplicative of the evidence before the RO at the time of its January 2004 rating decision.  However, one of the documents was a December 2003 left knee X-ray showing left knee degenerative arthritis.  As there was no evidence of current left knee disability at the time of the January 12, 2004 denial, this constituted new and material evidence received prior to the expiration of the appeal period, which should have been considered considered as having been filed in connection with the claim for entitlement to service connection for left knee disability that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The RO did not so consider this new and material evidence with regard to the claim for entitlement to service connection for left knee disability.

The Veteran filed an application to reopen his claims in April 2006, and in September 2006, the RO denied applications to reopen claims for entitlement to service connection for right knee arthritis, left knee disability, hypertension, headaches, loss of memory, bilateral eye problem, peripheral neuropathy of the lower extremities, otitis media and meningitis.  However, because of the new and material evidence submitted within the one year appeal period of the prior denial with regard to the left knee disability, the RO's denial of this claim did not become final and the pending claim can only be resolved by a Board decision.  Cf. Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) ("Once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board. Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).  The Board will therefore consider the left knee claim on a de novo basis rather than as an application to reopen.

As to the applications to reopen, the evidence received since the January 2004 denial includes VA treatment notes showing diagnoses of hypertension and depressive disorder.  There are also private treatment notes dated between July 1985 and October 1986 with multiple diagnoses of possible typhoid fever and typhoid fever, left knee arthritis, and acute anxiety.  A July 1985 note indicates that the Veteran was having difficulty reading and should be referred to an ophthalmologist.  The Veteran also submitted a buddy statement indicating that during service the Veteran was taken from aboard ship and hospitalized in the contagious ward, after which he returned to ship and was very frail and weak.  It took the Veteran several months to get his strength back and return to normal health.  The Veteran also submitted a duplicate of his October 2003 statement and general medical materials relating to typhoid fever and meningitis.  One of these was entitled meningitis basics and explained the causes of viral and bacterial meningitis, and common symptoms of this disease.  The Veteran was also afforded multiple VA examinations.

On the June 2006 VA-authorized audiology examination, head, ear, nose, and throat examination revealed normal auricles and external ears.

On the October 2007 VA peripheral nerves examination, neither the claims file nor electronic records were available for review.  Sensory examination was significant for decreased vibratory sensation at the toes and decreased light touch above the ankles, resulting in a diagnosis of peripheral neuropathy.  The examiner indicated that the etiology was unclear, but that, given the Veteran's history of alcohol abuse for approximately 10 years, which took place about 20 years previously, it was "conceivable" that the alcohol could have added to the nerve damage.  In an April 2009 addendum prepared after reviewing the claims file, the VA examiner noted the normal neurologic examinations during service, and the lack of records indicating neuropathic symptoms or treatment pertaining to the upper or lower extremities.  "In other words, no evidence for service connection was found in the Veteran's claim folder."  The examiner also noted that there was no evidence of peripheral neuropathy in the problems list in post-service VA treatment notes.  The examiner adhered to her diagnoses, but found that the etiology of the peripheral neuropathy remained unclear, and noted that no evidence had been presented linking these conditions to military service.

On the October 2007 VA joint examination, the examiner reviewed the claims file and noted the in-service meningitis and otitis media.  He also noted the Veteran's contention that his knee problems were due to meningitis.  The diagnoses were DJD of the left knee and total right knee arthroplasty.  As to etiology, the examiner found the contention that aseptic meningitis caused DJD was "notably strange," because there was "absolutely no evidence in the literature that aseptic or viral meningitis causes any kind of joint problems."  The examiner also noted that although the Veteran was lethargic at the time he had otitis media, he had no symptomatology of aseptic meningitis; rather, the diagnosis was made solely on white cell count and spinal fluid.  The examiner wrote, "Irrespective of the physical findings and the laboratory findings from the time he was in the military service there is absolutely no evidence that could be presented that would justify a secondary connection of a joint problem due to aseptic meningitis."  He therefore opined that the Veteran's bilateral knee problems were due to age acquired DJD and had nothing to do with his meningitis in service.  The Board notes that the examiner wrote, "having had aseptic meningitis following the military service," but the context of his remarks reflects that he understood the diagnosis of aseptic meningitis was made during service.

On the October 2007 VA eye examination, the claims file was not reviewed and the examiner noted the Veteran's statements regarding in service eye irritation.  After examination, the examiner indicated that the Veteran had excellent best corrected visual acuity of 20/20 in both eyes with longstanding chronic meibomian gland dysfunction first diagnosed while in service but was no longer symptomatic.  After reviewing the claims file, the examiner specifically noted the July 1976 ointment and visine eye treatment for unknown eye disorder which the examiner found was likely blephairitis that resolved with no ocular sequelae and no other eye treatment entries  while in service.  There was therefore no change in her assessment after reviewing the claims file.

On the October 2007 VA hypertension examination, the examiner reviewed the claims file, noted that the diagnosis of hypertension had previously been established, and diagnosed hypertension.  The examiner indicated that a medical opinion had not been requested and did not provide such an opinion.  On the September 2009 VA hypertension examination, the examiner reviewed the claims file and noted the August 1966 irregular heart beat with blood pressure readings of 138/82 and 138/84, and the June 1971 notation of chest pain with blood pressure reading of 134/102.  He noted the first post-service diagnosis of hypertension in 2003 and the hypertension diagnosis on the October 2007 VA examination and the onset of this disease in the 1990s as reported by the Veteran.  The diagnosis was hypertension less likely than not related to meningitis or incidents of chest pain, irregular heartbeat, and one time blood pressure increase in service.  The reasons given were 1) meningitis is not a recognized cause of hypertension; 2) the Veteran did not have any noted blood pressure elevations reported during treatment for meningitis; 3) the isolated elevation of blood pressure in 1974 was related to acute illness with pain and the chest pain was felt to be musculoskeletal and required no further follow-up after treatment, and blood pressure elevation in the presence of acute pain is not diagnostic of hypertension and occurred with palpitations; the elevation of blood pressure in 1966 did not meet the criterion for hypertension and occurred with palpitations which were felt to be related to intake of tobacco and caffeine, and the palpitations never required treatment again during service.  The examiner cited medical literature in support of these conclusions.

On the September 2009 VA infectious, immune, and nutritional disabilities examination, the claims folder was not available for review and the VA examiner did not locate any medical records on his electronic data search.  She noted the Veteran's recounting of his in-service hospitalization and his description of headaches resolving initially but reemerging in the 1960s.  She also noted the Veteran's reports of reduced attention, concentration, and short term memory following the in-service meningitis, as well as current memory problems.   After neurologic examination, the diagnoses were: 1) mixed tension type and vascular headaches, moderate in severity and 2) subjective cognitive dysfunction at least as likely as not related to his prior history of meningitis.  The examiner also opined that the headaches were at least as likely as not contributed to by the prior history of meningitis.  The examiner also found that the Veteran's reported intermittent dizziness was also more likely than not related to the in-service meningitis.  She recommended neuropsychiatric evaluation to accurately delineate any cognitive deficits.

On an April 2010 neuropsychological evaluation, the examiner noted the 1958 in-service meningitis diagnosis and the Veteran noted his first difficulties with memory in 1966-1967.  Overall test results indicated intact performance in all cognitive domains, and attention, memory, language, and executive functions were intact.  The examiner also found that, considering the Veteran's history of not noticing concentration/memory difficulties until 8 years after contracting aseptic meningitis, concentration or memory difficulties, if found, would have been less likely than not related to the septic meningitis.  The examiner also noted chronic mild major depressive disorder that appeared to be well controlled on medication, and found that, since this did not develop until many years later, it was also less likely than not related to aseptic meningitis.

On the December 2011 VA PTSD examination, the examiner noted that the Veteran did not have a diagnosis of PTSD and that he did not have a mental disorder diagnosis that conformed to DSM-IV criteria.  With regard to the Veteran's level of occupational and social impairment, the examiner found that there was no mental disorder diagnosis.  The examiner indicated that she reviewed the claims file as well as electronic medical records, described the Veteran's history including stressors of having meningitis, falling overboard, seeing wounded Marines, one who had lost his hand, the soldier offering to show him ears of enemy soldiers, and the soldier screaming for beer.  The examiner indicated that, based on the Veteran's responses during the examination, it appeared that he had some sadness relating to the recent death of his wife, but appeared to be coping fairly well with the loss and had no symptoms of depression (other than bereavement), worry, panic, OCD, mania, or psychosis.  Considering the Veteran's stressors in light of the regulatory definition of fear of hostile military or terrorist activity, the examiner found that the meningitis stressor was not adequate to support a diagnosis of PTSD or related to fear of hostile military or terrorist activity.  As to falling overboard, she found that this stressor was adequate to support a diagnosis of PTSD, but that it was not related to fear of hostile or military activity because it was not combat related.  As to seeing the injured serviceman, she found that it was not adequate to support a diagnosis of PTSD and not related to fear of hostile military or terrorist activity.  The examiner also found that the Veteran did not meet all of the criteria for a diagnosis of PTSD, specifically, the traumatic event was not persistently experienced, there was no persistent avoidance of stimuli associated with the trauma or numbing of general response, there were no persistent symptoms of increased arousal, and, more generally, the Veteran did not meet the full criteria for PTSD.  The examiner also found that the Veteran did not have any other symptoms attributable to PTSD (and other disorders) that were not listed on the examination worksheet.

In addition, the examiner found, based on her examination, that the Veteran did not have a psychiatric disorder that conformed to the DSM-IV criteria.

Analysis

The Veteran was notified of the January 2004 denial of his claim in a letter later that month and did not appeal.  The only new and material evidence submitted during the one year appeal period related to the left knee and, therefore, the denial became final as to the remaining claims.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.   New and material evidence is therefore required to reopen these claims.  The RO reopened some of the claims and ordered new VA examinations.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  See also Woehlaert v. Nicholson, 21 Vet App. 456, 460-461 (2007) (The Board has the authority to deny a veteran's request to reopen previously adjudicated claim without reaching the merits based on its jurisdictional determination that veteran has presented no new and material evidence, even though the RO reopened the claim and ordered new medical examinations).

Applications to Reopen

Right Knee

The evidence received since the January 2004 denial is not new and material with respect to the right knee.  The evidence at the time of the prior denial reflected the existence of current right knee arthritis, but there was no evidence of a specific right knee injury, disease, or event in service or of right knee arthritis within the one year appeal period.  The Veteran's statements did not indicate that there was such a disease, injury, or even, but, rather, that his right knee arthritis was related to his in-service meningitis.  None of the evidence received since the January 2004 decision indicates the existence of anything in service not indicated by the evidence previously on record or indicates that right knee arthritis is related to anything in service including meningitis.  Significantly, the Meningitis materials submitted by the Veteran contain a Table (Table 1), which lists common symptoms of meningitis in adults, and does not include either joint symptoms generally or knee symptoms specifically, with stiff neck and inability to lower the chin to the chest or severe pain on attempt as the only joint related symptoms.  This is consistent with the conclusion of the October 2007 VA examiner, who opined that no connection between current joint problem and service could be found because the medical literature did not provide any basis for such a finding.  As the new evidence does not indicate that there was a nexus between current right knee disability and service, that there was an in-service right knee injury, disease, or event or that arthritis manifested within the one year appeal period, it is not new and material.  To the extent that the new evidence relates to the basis for the prior denial, i.e., the negative nexus opinion, evidence that essentially confirms a reason for a prior denial is cumulative and therefore not new and material within the context of the regulation.

Hypertension

The evidence before the RO at the time of the January 2004 denial included a post service diagnosis of hypertension but no evidence that it was related to service, or evidence of hypertension in service or the one year presumptive period.  The evidence received since the denial also includes post service diagnoses of hypertension, but no evidence that it is related to service or that it manifested in service or the one year presumptive period.  The September 2009 VA examiner indicated that hypertension was not related to service and gave a detailed rationale for his conclusion, which included an explanation of why the single in service high blood pressure reading was not indicative of hypertension, but, rather, was the result of acute chest pain.  As the new evidence does not indicate that there was a nexus between current hypertension and service, that there an in-service hypertension, or that hypertension manifested within the one year appeal period, it is not new and material.  To the extent that the new evidence relates to the basis for the prior denial, i.e., the negative nexus opinion, evidence that essentially confirms a reason for a prior denial is cumulative and therefore not new and material within the context of the regulation.
Headaches

The evidence before the RO at the time of the January 2004 denial included the Veteran's statements that he experienced headaches in service and currently, and the denial of the claim was based on a lack of nexus between the current headaches and those experienced in service associated with meningitis.  The evidence received since the January 2004 denial includes the diagnosis of mixed tension type and vascular headaches on the September 2009 VA examination and the examiner's opinion that the headaches were at least as likely as not contributed to by the prior history of meningitis.  As this new evidence relates to the basis for the prior denial and contains evidence of nexus that was found lacking in that prior denial, the evidence is new and material and reopening of the claim for entitlement to service connection for headaches is warranted.

Loss of Memory

The evidence before the RO at the time of the January 2004 denial included the Veteran's competent statements indicating memory loss in service and currently, and the denial of the claim was based in part on a lack of nexus between any current memory loss and symptoms of memory loss in service associated with meningitis.  The evidence received since service includes the diagnosis on the September 2009 VA examination of subjective cognitive dysfunction at least as likely as not related to his prior history of meningitis.  As this new evidence relates to the basis for the prior denial and contains evidence of nexus that was found lacking in that prior denial, the evidence is new and material and reopening of the claim for entitlement to service connection for loss of memory is warranted.

Bilateral Eye Disability

The evidence before the RO at the time of the January 2004 denial included the STRs showing in service treatment for eye irritation, normal separation examination, and post service evidence of difficulty reading and referral to an ophthalmologist.  There was no evidence of a current eye disability or nexus between any eye symptoms and service.  The evidence received since the October 2007 denial includes the October 2007 VA eye examination report and addendum indicating that meibomian gland dysfunction and the unknown in-service eye disorder, likely blephairitis had resolved with no ocular symptoms or sequelae.  As the new evidence does not indicate that there is a current eye disability or any nexus between a current eye disability and service, including meningitis, it is not new and material.  To the extent that the new evidence relates to the basis for the prior denial, evidence that essentially confirms a reason for a prior denial is cumulative and therefore not new and material within the context of the regulation.

Peripheral Neuropathy of the Lower Extremities

The evidence before the RO at the time of the January 2004 denial did not include a diagnosis of peripheral neuropathy of the lower extremities.  The evidence received since the January 2004 denial includes the October 2007 VA examiner's diagnosis of peripheral neuropathy, including peripheral neuropathy of the lower extremities.  As the new evidence includes evidence relating to an element of the claim that was lacking at the time of the prior denial, i.e., the current disability element, the evidence is new and material and reopening of the claim is warranted.

Otitis Media and Meningitis

The evidence before the RO at the time of the January 2004 denial included the STRs containing detailed treatment notes of the Veteran's hospitalization and diagnosis of otitis, media, nonsuppurative, acute, catarrhal and normal separation examination findings.   The evidence also included the Veteran's detailed statement regarding his hospitalization and treatment, and the post service December 2003 VA authorized audiology examination with normal auricle and external ear findings.  The evidence received since the January 2004 denial contains a buddy statement indicating the Veteran was hospitalized during service, was weak and frail when he returned to duty, and it took several months for him to regain his strength and for his health to return to normal, the Veteran's own duplicative statement regarding his in-service hospitalization and subsequent events, and the June 2006 VA-authorized examination report with identical normal auricle and ear findings as the December 2003 VA-authorized examination.  Also received in evidence were general medical materials including the meningitis fact sheet.  None of this evidence indicates that the Veteran has had otitis media or meningitis since service.  As the evidence received since the January 2004 denial is thus cumulative of the evidence in the claims file at the time of that decision, the evidence is not new and material and reopening of the claim for entitlement to service connection for otitis media is not warranted.

Service Connection Claims

Headaches

The evidence reflects that the Veteran suffered from headaches in service, in connection with his meningitis and otitis media, and he is competent to state that he currently suffers from headaches.  The only medical opinion on whether the Veteran's current headaches are related to service is that of the September 2009 VA examiner, who diagnosed mixed tension type and vascular headaches, and found that they were likely related to the meningitis that the Veteran suffered in service.  As the VA examiner rendered her conclusion based on the Veteran's accurate report of his in-service hospitalization and diagnosis and his competent and credible testimony regarding his post service symptoms, her opinion is entitled to some probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As there is no contrary opinion regarding the etiology of the Veteran's headaches in the evidence of record, entitlement to service connection for the Veteran's diagnosed mixed tension type and vascular headaches is warranted.

Loss of Memory

The September 2009 VA examiner found that the Veteran had subjective cognitive dysfunction likely related to his history of meningitis.  However, she also recommended neuropsychiatric evaluation to accurately delineate any cognitive deficits, thus expressing some uncertainty as to the nature of these deficits.  The April 2010 VA neuropsychological evaluation contained more specific and detailed cognitive testing and specifically found memory and all other functions to be normal on such testing.  The examiner also found that, given the fact that the Veteran did not notice concentration/memory difficulties until 8 years after his meningitis diagnosis, any such cognitive deficits found would not likely be related to the meningitis.  As the April 2010 examination findings were more specific and detailed than that of the September 2009 VA examiner, and contained more thorough reasoning as to its conclusion, it is entitled to greater probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, the weight of the evidence reflects that the Veteran does not have a memory loss disability that is related to any disease or injury in service, including meningitis.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001) (in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service).  Entitlement to service connection for loss of memory is therefore not warranted.

Peripheral Neuropathy of the Lower Extremities

The above evidence reflects that there were no complaints, treatment, symptoms, or diagnoses related to peripheral neuropathy of the lower extremities in service or for many years thereafter, and the first diagnosis of this disability appears to have been on the October 2007 VA examination.  The Veteran did not testify to symptoms of continuity of peripheral neuropathy of the lower extremities.  The only medical opinion as to the etiology of this disability is that of the October 2007 VA examiner who, after examining the Veteran and reviewing the claims file, opined that the peripheral neuropathy of the lower extremities was unrelated to service because of the normal neurologic examinations during service, the lack of records indicating neuropathic symptoms or treatment pertaining to the lower extremities, and the lack of evidence of this disability in the post service VA treatment notes.  As the VA examiner explained the reasons for her opinion  based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the extent that the Veteran is competent to assert that his peripheral neuropathy of the lower extremities is related to his meningitis or anything else in service, the probative value of his general lay assertions is outweighed by that of the specific, reasoned opinion of the October 2007 VA examiner.  The weight of the evidence is thus against a finding that peripheral neuropathy of the lower extremities is related to service. 

Left Knee

The above evidence reflects that there were no complaints, treatment, symptoms, or diagnoses related to the left knee in service, and arthritis did not manifest within the one year presumptive period.  The Veteran did not testify to continuity of left knee symptomatology and the evidence does not reflect such symptomatology.  The first diagnosis of left knee disability was not until many years after service.  The only medical opinion as to the etiology of the Veteran's left knee arthritis was that of the October 2007 VA examiner, who reviewed the claims file and explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  His conclusion that the Veteran's left knee arthritis was due to his age and not to his meningitis in service is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the extent that the Veteran is competent to assert that his left knee disability is related to his in-service meningitis, the probative value of his general lay statements are outweighed by the specific, reasoned conclusion of the October 2007 VA examiner.  The weight of the evidence is thus against a finding that left knee disability is related to service or that left knee arthritis manifested within the one year appeal period.

PTSD and Major Depressive Disorder and Anxiety

Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), which requires that the diagnosis conform to DSM-IV.  The only medical opinion on the question of whether the Veteran has PTSD is that of the December 2011 VA examiner.  The examiner reviewed the claims file, addressed each of the Veteran's claimed stressors, and explained why none of them warranted a DSM-IV diagnosis of PTSD and why a diagnosis of PTSD was not warranted, including discussion of whether the stressors met the definition of fear of hostile military or terrorist activity in the new regulation.  Her opinion is thus entitled to substantial probative weight.  To the extent that the Veteran states he has PTSD due to his claimed in-service stressors, "It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  To the extent that the Veteran's testimony is credible and competent, the probative value of his general lay assertions is outweighed by the specific, reasoned conclusions of the December 2011 VA examiner.  As the Veteran does not have a valid diagnosis of PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.

The December 2011 VA examiner also found that the Veteran did not have a psychiatric disorder that conformed to the DSM-IV criteria.  The April 2010 VA examiner noted that the Veteran had major depressive disorder that appeared to be well controlled on medication, and opined that, since this disorder did not develop until many years after service, it was not likely related to meningitis in service.  There is no evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not testify to continuity of psychiatric symptomatology.  As the April 2010 VA explained the reasons for her conclusions based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the extent that the Veteran contends that current major depressive disorder is related to meningitis or anything else in service, the probative value of his general lay assertions is outweighed by the that of the specific, reasoned opinion of the April 2010 VA examiner.   The weight of the evidence therefore reflects that neither major depressive disorder or any other psychiatric disorder other than PTSD is unrelated to service.

Conclusion

For the foregoing reasons, the evidence does not warrant reopening the claims for entitlement to service connection for right knee disability, hypertension, bilateral eye disability, otitis media, or meningitis, and does warrant reopening of the claims for entitlement to service connection for headaches, loss of memory, and peripheral neuropathy of the lower extremities.  The benefit-of-the-doubt doctrine is not applicable to applications to reopen.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In addition, for the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for loss of memory, left knee disability, PTSD, and depression and anxiety, and is in favor of entitlement to service connection for mixed tension type and vascular headaches.  The benefit-of-the-doubt doctrine is therefore not for application with regard to the service connection claims decided herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The application to reopen the claim for entitlement to service connection for right knee disability is denied.

The application to reopen the claim for entitlement to service connection for hypertension is denied.

The application to reopen the claim for entitlement to service connection for headaches is granted.

Entitlement to service connection for mixed tension type and vascular headaches is granted.

The application to reopen the claim for entitlement to service connection for loss of memory is granted.

Entitlement to service connection for loss of memory is denied.

The application to reopen a claim for entitlement to service connection for bilateral eye disability is denied.

The application to reopen a claim for entitlement to service connection for peripheral neuropathy of the lower extremities is granted.

Entitlement to service connection for peripheral neuropathy is denied.

The application to reopen a claim for entitlement to service connection for otitis media is denied.

The application to reopen a claim for entitlement to service connection for meningitis is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive disorder and anxiety is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


